Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/23/2019 & 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 11/13/2019 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
ALLOWABLE SUBJECT MATTER
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9 & 17-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
KIM et al. (U.S. Publication 2013/0174042)
1, KIM discloses a surgical image processing apparatus comprising: an image processing part (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) that applies an image process by software (See Fig. 5-6, 18, 25, 31) to a surgical region image; and a display control part (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) that controls a display of the surgical region image to which the image process is applied, wherein the image processing part (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) produces a pre-update processed image (“B”, Fig. 31 & [0398]) acquired by applying the image process established before updating the software to the surgical region image and a post-update processed image (“D”, Fig. 31 & [0398]) acquired by applying the image process established after updating the software to the surgical region image, and the display control part (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) controls a display of at least a portion of at least either one of the pre-update 110processed image (“B”, Fig. 31 & [0398]) or the post-update processed image (“D”, Fig. 31 & [0398]).
As to claim 17, KIM discloses an image processing method executed by a surgical image processing apparatus (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) that includes an image processing part (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) that applies an image process by software (See Fig. 5-6, 18, 25, 31) to a surgical region image, and a display control part (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) that controls a display of the surgical region image to which the image process is applied, the method comprising steps of: producing a pre-update processed image (“B”, Fig. 31 & [0398]) acquired by applying the image process established before updating the software (See Fig. 5-6, 18, 25, 31) to the surgical region image and a post- update processed image (“D”, Fig. 31 & [0398]) acquired by applying the image process established after updating the software (See Fig. 5-6, 18, 25, 31) to the surgical region image; and  118 controlling a display of at least a portion of at least either one of the pre-update processed image (“B”, Fig. 31 & [0398]) or the post-update processed image (“D”, Fig. 31 & [0398]).
As to claim 18, KIM discloses a surgery system comprising: a surgical imaging apparatus that acquires a surgical region image; and a surgical image processing apparatus that includes an image processing part (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) that applies an image process by software (See Fig. 5-6, 18, 25, 31) to the surgical region image, and a display control part (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) that controls a display of the surgical region image to which the image process is applied, wherein the image processing part (170, Fig. 2 & [0188, 0200-0207, 0220, 0225, 0228, 0356, 0362] discloses a first image processor so that the respective test results can be displayed on the display 130) produces a pre-update processed image (“B”, Fig. 31 & [0398]) acquired by applying the image process 119 established (See Fig. 5-6, 18, 25, 31) to the surgical region image and a post-update processed image (“D”, Fig. 31 & [0398]) acquired by applying the image process established after updating the software (See Fig. 5-6, 18, 25, 31) to the surgical region image, and the display control part (130, Fig. 2 & [0200,0203,0205-0206,0212, 0238,0243,0245,0248] discloses a display operated via a user interface 150) controls a display of at least a portion of at least either one of the pre-update processed image (“B”, Fig. 31 & [0398]) or the post-update processed image (“D”, Fig. 31 & [0398]).
As to claim 2, KIM discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the image processing part executes the image process established before updating the software and the image process established after the software updating, in parallel to each other. (See Fig. 31 & [0398])
As to claim 3, KIM discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the display control part causes the pre-update processed image and the post-update processed image to be concurrently displayed in one screen. (See Fig. 31 & [0398] discloses Further, a second image D corresponding to the second output signal output by the second image processor 220 is controlled to be displayed at another area of the display 130.  Thus, the first and second images B and D, which are output by processing the same image signal or broadcasting signal but different in image quality from each other, may be displayed on one screen.)
As to claim 4, KIM discloses everything as disclosed in claim 3. In addition, KIM discloses wherein the display control part adjusts display sizes of the pre-update processed image and the post-update processed image in the screen in accordance with an operation of a user. ([0204, 0238, 0240, 0394, 0398, 0437] discloses first image processor 120 adjusts resolution (e.g. scaling). Also see screen resolution modification)
As to claim 6, KIM discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the display control part causes one selected by a user, of the pre-update processed image and the post-112 update processed image, to be displayed. ([0020, 0023, 0036, 0080, 0092, 0096, 0193, 0198, 0200, 0211-0212, 0216] discloses The display apparatus may further include a user input interface which receives input of a user, and the controller may control the display to display detailed information about selected function if receiving the user input for selecting at least one function in the displayed upgrade information.)
As to claim 8, KIM discloses everything as disclosed in claim 1. In addition, KIM discloses wherein the display control part synthesizes a first area of the pre-update processed image and a second area other than the first area of the post-update processed image with each other, to be displayed. (Fig. 31 & [0392-0402] discloses synthesizing or bringing together the pre and post processed images (before and after upgrades) to be displayed.)
As to claim 9, KIM discloses everything as disclosed in claim 8. In addition, KIM discloses wherein the first area is one area formed by dividing a screen into two on left and right sides, and the second area is another area formed by dividing the screen into two on the left and right sides. (Fig. 31 & [0392-0402] discloses dividing a screen between the left and right areas containing pre and post processed images (before and after upgrades) to be displayed.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over
KIM et al. (U.S. Publication 2013/0174042) in view of Amling et al. (U.S. Publication 2015/0085186)
As to claim 5, KIM discloses everything as disclosed in claim 1. In addition, KIM discloses the display of pre-updated (“B”, Fig. 31 & [0398]) and post-updated (“D”, Fig. 31 & [0398]) processing images on one screen (See Fig. 31).
KIM is silent to using different displays apparatuses to display two sets of data.
However, Amling’s Fig. 1B & [0041] discloses using different displays apparatuses to display two sets of data. (See 80/82, Fig. 1B (2 Displays) vs. 1A (1 Display))
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to provide larger displays with more detail for each individual piece of data. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Publication 2013/0174042) in view of KANDA et al. (U.S. Publication 2017/0052757)
As to claim 7, KIM discloses everything as disclosed in claim 1. In addition, KIM discloses the display of pre-updated (“B”, Fig. 31 & [0398]) and post-updated (“D”, Fig. 31 & [0398]) processing images on one screen (See Fig. 31).
KIM is silent to combining images at predetermined ratios for each pixel to be displayed.
However, KANDA discloses combining images at predetermined ratios for each pixel to be displayed. ([0007] & Fig. 14 discloses displaying a first and second image using predetermined ratios)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to maximize display space usage in the presence of merging multiple images.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Publication 2013/0174042) in view of Garibaldi et al. (U.S. Publication 2008/0058609)
As to claim 10, KIM discloses everything as disclosed in claim 8 but is silent to wherein the first area is a central area that includes a center of a screen, and the second area is a peripheral area outside the central area in the screen.
However, Garibaldi discloses wherein the first area is a central area that includes a center of a screen, and the second area is a peripheral area outside the central area in the screen. (FIGS. 12-14 & [0081, 0090] discloses a centered 216 portion centered with various other system information surrounding it.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to prioritize most important data to center of display wherein user eyes are drawn with lesser prioritized data surrounding. 
As to claim 11, KIM discloses everything as disclosed in claim 8 but is silent to wherein114 a border between the first area and the second area is determined by an operation of a user.
However, Garibaldi discloses wherein114 a border between the first area and the second area is determined by an operation of a user. (FIGS. 12-14 & [0081, 0090] discloses a centered 216 portion centered with various other system information surrounding it. Reorganization, sizing)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to prioritize most important data to center of display wherein user eyes are drawn with lesser prioritized data surrounding. Also provide customization, resizing, etc…. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661